DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Objection to the claim 11 made in the previous Office action has been withdrawn in view of the Applicant’s amendment filed on 8/17/2021.
Applicant's arguments filed on 8/17/2021 have been fully considered but they are not persuasive. 
Examiner respectfully disagrees with Applicants argument that: “There is no teaching in Sarkar about how a random backoff contention window size is adapted. Further, there is no teaching of any use of this HARQ feedback to make any adjustments to any values.”  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Sarkar discloses transmitting the plurality of transmissions in a single subframe and feedback values corresponding to the plurality of transmissions transmitted in the single subframe (Sarkar; [0034]; [0040]). Um et al. discloses how a random backoff contention window size is adapted.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-9 and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Um et al. US 2018/0175975, of record, in view of Sarkar US 2009/0279460, of record.
Claims 1 and 6:
	Um et al. discloses an apparatus configured to adapt a random backoff contention window size comprising a processing circuitry, a memory and a transceiver circuitry and a method performed by a first communication device (base station) for adapting a random backoff contention window size, comprising:
adapting the random backoff contention window size (CW) based on the received plurality of HARQ feedback values (HARQ responses; Um et al.; [0021]-[0023]), where a single adaptation is based on the received plurality of HARQ feedback values (Um et al.; [0019]-[0027]).
Furthermore, while Um et al. discloses transmitting a plurality of transmissions to at least one second communication device (PDSCH transmissions; Um et al.; [0019]-[0027]), Um et al. fails to teach transmitting the plurality of transmissions in a single subframe. Furthermore, while Um et al. discloses receiving from the at least one second communication device, a plurality of Hybrid Automatic Repeat reQuest, HARQ, in the single subframe.
However, Sarkar discloses transmitting the plurality of transmissions in a single subframe and feedback values corresponding to the plurality of transmissions transmitted in the single subframe (Sarkar; [0034]; [0040]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide multiple codewords PDSCH transmissions in one subframe and provide corresponding bundled feedback in the system taught by Um et al. as taught by Sarkar in order to provide compatibility with LTE transmission format.
Claim 13:
Um et al. discloses an apparatus, comprising: processing circuitry, memory and transceiver circuitry collectively configured to: perform a listen-before-talk (LBT) procedure with respect to a channel in unlicensed spectrum using a random backoff contention window size (Um et al.; [0005]); and 
adapt the random backoff contention window size (CW) based on the plurality of HARQ feedback values (HARQ responses; Um et al.; [0021]-[0023]), where a single adaptation is based on the received plurality of HARQ feedback values (Um et al.; [0019]-[0027]).
Furthermore, while Um et al. discloses to transmit a downlink burst (PDSCH) on the channel as a consequence of the LBT procedure (Um et al.; [0005]; [0019]-[0027]), Um et al. fails to teach transmitting in a single subframe. Furthermore, while Um et al. in a single subframe.
However, Sarkar discloses transmitting the plurality of transmissions in a single subframe and feedback values corresponding to the plurality of transmissions transmitted in the single subframe (Sarkar; [0034]; [0040]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide multiple codewords PDSCH transmissions in one subframe and provide corresponding bundled feedback in the system taught by Um et al. as taught by Sarkar in order to provide compatibility with LTE transmission format.
Claims 2 and 9:
Um et al. discloses the transmitting is performed as a consequence of a successful Listen-Before-Talk, LBT, procedure (Um et al.; [0005]).
Claim 7:
Um et al. discloses the apparatus is configured to adapt the random backoff contention window size in a license assisted access, LAA, system comprising a primary cell and at least one secondary cell (Um et al.; [0001]; [0109]).
Claims 3 and 8:
Um et al. discloses adapting the random backoff contention window size, denoted here as CW, is performed according to the following: CW is a function of the HARQ feedback values of an ordered list of past HARQ values according to: CW = 
Claims 4 and 14:
Um et al. discloses adapting the random backoff contention window size comprises increasing the random backoff contention window size as a consequence of determining that a proportion of HARQ NACKs among the received plurality of HARQ feedback values is greater than or equal to a predetermined threshold (Um et al.; [0021]-[0027]).
Claim 15:
Um et al. discloses at least one HARQ feedback value for a starting subframe of a most recent transmission on a carrier for which at least some HARQ-ACK feedback is expected to be available (Um et al.; [0021]-[0027]).
Claim 16:
Um et al. discloses the starting subframe of the most recent transmission is a starting subframe of the downlink burst (Um et al.; [0021]-[0027]).
Claim 17:
Um et al. discloses at least one HARQ feedback value for a subframe subsequent to the starting subframe (Um et al.; [0021]-[0027]).
Claim 18:
Um et al. discloses adapting the random backoff contention window size comprises adapting the random backoff contention window size based on the received multiple HARQ feedback values if a fraction of the received multiple HARQ feedback values that are NACKs exceeds a certain threshold (Um et al.; [0021]-[0027]).
Allowable Subject Matter
Claims 5, 10 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex Skripnikov whose telephone number is (571)270-1958.  The examiner can normally be reached on Monday - Friday 9:00AM - 5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel R Beharry can be reached on (571)270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEX SKRIPNIKOV/Primary Examiner, Art Unit 2416